Citation Nr: 1401711	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  04-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling prior to March 29, 2013 and as 20 percent disabling from March 29, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 2005, the Veteran presented sworn testimony before the undersigned Veterans Law Judge (VLJ) sitting in Detroit, Michigan.  A transcript of that hearing is associated with the claims file.

In January 2006, the Board remanded the issue of entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee for further evidentiary development.  The Veteran's case was returned to the Board in February 2009, at which time the Board denied the Veteran's claim for an increased rating.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's February 2009 decision and remanded the case to the Board for further action consistent with the Court's decision.

In December 2011, January 2013 and July 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  In a May 2013 rating decision, the VA Appeals Management Center (AMC) increased the rating assigned for the Veteran's traumatic arthritis of the left knee from 10 percent to 20 percent, effective from March 29, 2013.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's claim for an increased rating has been returned to the Board.

In a December 2013 Informal Hearing Presentation (IHP), the Veteran's representative claimed entitlement to a TDIU.  As the issue of TDIU is part and parcel of the determination of the rating for the Veteran's service-connected left knee disability, it is properly before the Board, as listed on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is required based upon the need to fulfill the duty to assist the Veteran with her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A review of the claims file reflects that the Veteran was treated for her knee condition by Dr. Martin Solomon from February 2005 to October 2006 and the record relating to these treatments were previously obtained from Dr. Solomon.  To that effect, the RO acknowledged the receipt of these records in a May 2007 letter to the Veteran.  Unfortunately, however, these records are currently not included in the Veteran's claims file.  Thus, these records should be associated with the claims file before the Board can proceed with the claims on appeal.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).

As discussed earlier, the Veteran claims entitlement to a TDIU.  As noted by the Board on prior occasions, the issues of entitlement to service connection for right knee and back disabilities, as secondary to service-connected left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the claims file includes an April 2013 memorandum from an AMC employee noting that these issues should be developed and adjudicated by the RO, there is no indication that such actions have been undertaken.  The Board finds that these issues are inextricably intertwined with the TDIU issue raised on the record, and must be adjudicated prior to appellate consideration of the TDIU claim.  Therefore, the Board remands these issues for initial adjudication.

Further, in regard to the TDIU claim, a March 2013 VA joints examination report noted, as to the Veteran's left knee disability's functional impact, that the Veteran could not sit or stand too long (greater than 10 minutes) and need to move, which would impact her ability to fulfill work duties.  The Veteran's representative claims in the December 2013 IHP that although the VA examiner did not explicitly state that she can no longer work, the inability to sit or stand for longer than 10 minutes essentially prevents her from finding substantially gainful employment.  Based on the foregoing evidence, the Board finds that a VA opinion is required to ascertain whether the Veteran's service-connected disabilities render her unable to secure and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's treatment records from Dr. Martin Solomon, dated from February 2005 to October 2006.

2.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to her claim for a TDIU, and assist the Veteran with this claim.

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to complete, with instructions to return the form to the RO.

4.  Thereafter, adjudicate the inextricably intertwined issues of entitlement to service connection for a right knee disability claimed as secondary to service-connected left knee disability, and entitlement to service connection for a back disability claimed as secondary to service-connected left knee disability.  Notice of the determinations, and the Veteran's appellate rights, should be issued to the Veteran and his representative, and afforded the appropriate period to respond.  

5.  Following completion of the above requested action, forward the claims file to the March 2013 VA examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion regarding whether the Veteran's service-connected disabilities result in unemployability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities, consistent with her education and occupational experience.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including the claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


